Title: C. & A. Conrad & Company to Thomas Jefferson, 4 August 1809
From: Conrad, C. & A., & Co.,Conrad, Samuel
To: Jefferson, Thomas


          Sir  Washington July August 4th 1809
           As we have just finished an edition of Shakspeares Plays for which your name appears on our list as a Subscriber we have used the freedom to address You requesting that when convenient you would send to the store of Daniel Rapine Esqr of this place for your copy, or point out the manner in which it may be sent to you.
           We have also taken the liberty to hand you a bill for the Artillerists Companion which as the sum cannot conveniently be remitted we request you to pay to Mr Rapine.
          Respectfully Your Obt Svtsfor C & A Conrad & Co of Philadelphia
 Saml Conrad
        